DETAILED ACTION

Claims 31-50 are allowed over the prior art made of record. Claims 1-30 have been cancelled.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The Information Disclosure Statement(s) submitted by applicant on 03/14/2022 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

	Terminal Disclaimer

The terminal disclaimer filed on 10/21/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Indranil Sarkar on 03/24/2022.

Please replace claims 38-44  as follows:


IN THE CLAIMS:
38.          (Currently Amended)    A non-transitory, computer-readable storage  device storing one or more instructions executable by a computer system to perform operations for embedding copyright information in digital content, the operations comprising:
generating, by a computing device, a unique identifier (ID) based on copyright information associated with the digital content, wherein the copyright information and the digital content are stored on a blockchain of a blockchain network; 
identifying, by the computing device, a plurality of color values associated with a plurality of color attributes of at least a portion of the digital content, wherein the plurality of color attributes comprise a luminance signal, a chrominance blue signal, and a chrominance red signal; and 
embedding, by the computing device, the unique ID in the digital content by changing one or more color values of the plurality of color values to be representative of the unique ID, wherein the embedding produces information-embedded digital content that enables retrieval of the copyright information from the blockchain based on the unique ID.
 
39.          (Currently Amended)    The non-transitory, computer-readable storage  device of claim 38, the operations further comprising:
before generating the unique ID, authenticating, by the computing device, that a copyright holder holds a copyright of the digital content based on a blockchain 
 
40.          (Currently Amended)    The non-transitory, computer-readable storage  device of claim 38, wherein the copyright information associated with the digital content includes one or more of at least a portion of the digital content or identity information of a copyright holder of the digital content.
 
41.          (Currently Amended)    The non-transitory, computer-readable storage  device of claim 38, the operations further comprising digitally signing the unique ID using a private key assigned to a copyright holder. 
 
42.          (Currently Amended)    The non-transitory, computer-readable storage  device of claim 38, wherein the unique ID is generated based on one of hashing the copyright information using a hash function or encrypting the copyright information using a public key assigned to a copyright holder.
 
43.          (Currently Amended)    The non-transitory, computer-readable storage  device of claim 38, wherein the unique ID is further generated based on an address associated with the copyright information.
 
Currently Amended)    The non-transitory, computer-readable storage  device of claim 38, wherein the one or more color values of the plurality of color values comprise a color value associated with the luminance signal.

Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:
Gaidar et al. (US 20180068091 A1) discloses the platform comprises a digital rights management (DRM) engine which, when executed, enables the client platform to monitor download operations performed by the client platform and to obtain a shadow image for a digital content item from a DRM blockchain, in response to an operation to download the digital content item from a remote source.  The shadow image comprises a hash of the digital content item and copyright policy settings to indicate security constraints for the digital content item.  
Azanza Ladron et al. (US 2019/0251774 A1) discloses the device providing with at least one of UV, IR and/or visible illumination sources and sensors so that elements in an ID document may be captured and verified under different illumination conditions. 
Alattar et al, ( US 6,763,124 B2) discloses digital watermark embedding are accomplished by applying tweaks (or signal modifications) to luminance values of the pixels in an image.  In the case of Cyan (C), Magenta (M), Yellow (Y) and Black (B) process images, the luminance tweak can be applied to respective C, M, Y and K channels, e.g., using a weighting function for the various color channels.
Claims 31-50 are allowed over the prior art made of record.
The following is an examiner's statement of reasons for allowance:

The prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that includes “generating, by a computing device, a unique identifier (ID) based on copyright information associated with the digital content, wherein the copyright information and the digital content are stored on a blockchain of a blockchain network and 
identifying, by the computing device, a plurality of color values associated with a plurality of color attributes of at least a portion of the digital content, wherein the plurality of color attributes comprise a luminance signal, a chrominance blue signal, and a chrominance red signal and also embedding, by the computing device, the unique ID in the digital content by changing one or more color values of the plurality of color values to be representative of the unique ID, wherein the embedding produces information-embedded digital content that enables retrieval of the copyright information from the blockchain based on the unique ID.”, in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety. Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493